DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 06/13/2022 are acknowledged.
Claims 1-3, 8, 10, 12-13, 16, 23-25, 29 and 32 are pending. 


3. Applicant's election with traverse of the invention of Group III in the reply filed on 06/13/2022 is acknowledged.  Applicant traverses the restriction between Groups III and IV.  Applicant further elects the species of “an inhibitor of LAG-3,” without traverse.

In response to Applicant’s request, the inventions of Groups III and IV are rejoined and fully examined for patentability under 37 CFR § 1.104.

In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if claims directed to any of the rejoined inventions are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

All presently pending claims read on the elected invention and species.


4. Claim 10 is objected to because of an apparent typographical error resulting in an inconsistency between a singular combination being administered and a plural form of the corresponding verb, “are administered.”  Appropriate correction or clarification is required.


5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 8, 12-13, 16, 23 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(i) Claims 8 and 23 are indefinite in the recitation of “the inhibitor” and “said inhibitor,” respectively, because it is unclear to which of the two inhibitors recited in claim 1, claims 8 and 23 refer.

(ii) Claim 8 is further indefinite as being in improper Markush format, specifically the description of an antibody that binds to one or more of PD-1, PD-L1 “or” LAG-3.   The Office recommends the use of the phrase "selected from the group consisting of ..." with the use of the conjunction "and" rather than "or" in listing the species.  See MPEP 803.02.

(iii) Claim 12 is indefinite, because the recitations of “the first inhibitor” and “second inhibitor” lack proper antecedent basis in claim 1, which does not recite a first or a second inhibitor. 

(iv) Claim 25 is indefinite, because the recitation of an “agent” lacks proper antecedent basis in claim 1 on which claim 25 depends.

(v) Claims 13 and 16 are indefinite, because they encompass the indefinite limitations of the claim(s) on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


7. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 13, 16 and 25 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the claimed method wherein:
(i) the antibody or antigen binding fragment thereof is not conjugated to a cytotoxic agent, a toxin, or a radioactive isotope, and 
(ii) the step of immunodepletion is a transient immunodepletion;

 does not reasonably provide enablement for the claimed method wherein:
(i) the antibody or antigen binding fragment thereof is conjugated to a cytotoxic agent, a toxin, or a radioactive isotope, or
(ii) the step of immunodepletion is a complete immunodepletion.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

Claims 13 and 16 are directed to a method of treating a hematologic cancer comprising administering a combination of an inhibitor of PD-L1 or PD-1 and an inhibitor of LAG-3, wherein the inhibitor is an antibody or an antigen binding fragment thereof which specifically binds to one of PD-1 and PD-L1 and to LAG-3, wherein said antibody or antigen binding fragment thereof is conjugated to a cytotoxic agent, a toxin, or a radioactive isotope.

Claim 25 is directed to a method of treating a hematologic cancer comprising administering an inhibitor of PD-L1 or PD-1 and an inhibitor of LAG-3, and further comprising a step of complete lymphodepletion.

The specification discloses at page 105 a working example demonstrating that a relatively large percentage of T cells of myeloma bearing mice co-express inhibitory checkpoint proteins PD-1 and LAG-3, among others, and proposes a hypothesis that the anti-myeloma effect of transient lymphodepletion and PD-1 blockade would be increased by blocking other immune checkpoint protein interactions.  Working examples described at pages 107-108 demonstrate that blocking PD-L1 in combination with LAG-3 after lymphodepleting whole body irradiation synergistically increased frequencies of tumor-reactive T cells, and improved survival of myeloma bearing mice.

At page 109 of the specification, a model of combined immune checkpoint blockade and lymphodepleting whole body irradiation is proposed, as illustrated in Figure 14.  According to the model, in hematologic cancers dysfunctional antigen-activated T cells (e.g. CD4+ and CD8+ T cells) are unable to kill cancer cells.  Lymphopenia-induced T cell proliferation allows for reactivation of those T cells.  For reactivated T cells to remain functional and kill cancer cells, immune checkpoint proteins must be blocked. 

Accordingly, functional T cells must be present in the subject for the claimed method to achieve the desired result.  The function of the anti-PD-1/PD-L1 and anti-LAG-3 antibodies is to block the negative signals to the T cells, so that the latter retain their activity against cancer cells.

Therefore, as one of skill in the art would readily understand, if anti-PD-1 and/or anti-LAG-3 antibodies conjugated to a cytotoxic agent are used in the claimed method, the antibodies would kill the PD-1 and/or LAG-3 expressing T cells rather than activate them, thereby preventing the subject from mounting an effective immune response against cancer cells.  Likewise, if complete lymphodepletion is performed as recited in claim 25, the subject would not have any viable T cells.  Complete lymphodepletion is lethal to the subject in the absence of additional steps such as bone marrow transplantation, which are not recited in the instant claims.  Accordingly, the skilled artisan would reasonably conclude that experimentation aimed at developing a method of treating hematologic cancer as recited in claims 13, 16 and 25 would be unsuccessful, and as such unnecessary, improper, and undue.


9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10. Claims 1-3, 8, 10, 12-13, 16, 23-24, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Thudium et al. (US 20110150892; see entire document).

Thudium teaches methods for treating cancer comprising administering an anti-LAG-3 antibody in combination with an anti-PD-1 antibody or an anti-PD-L1 antibody to a subject (e.g. [0336], [0337]).  Working examples (Example 6 at [0408]-[0416]) demonstrate synergy between anti-LAG-3 and anti-PD-1/anti-PD-L1 antibodies.  In multiple tumor models, the combination therapy of anti-LAG-3 antibody together with either anti-PD-1 antibody, anti-PD-L1 antibody resulted in even greater anti-tumor activity than monotherapy alone (Table 9; [0416]).

Cancers that can be treated using the methods include hematologic cancers such as Hodgkin's Disease, non-Hodgkin's lymphoma, chronic or acute leukemias including acute myeloid leukemia, chronic myeloid leukemia, acute lymphoblastic leukemia, chronic lymphocytic leukemia, and T-cell lymphoma (e.g. [0306]).

The anti-LAG-3 and anti-PD-1/anti-PD-L1 antibodies can be administered separately or as a bispecific antibody (e.g. [0281], [0343], [0344]), and can be combined with standard cancer treatments such as chemotherapeutic regimes (e.g. [0313], [0332], [0344]).

The antibodies can be chimeric, humanized, or human (e.g. [0056], [0104]-[0106]), or antibody fragments, such as Fab, Fab' or Fab'2 fragments, or single chain antibodies (e.g. [0050], [0096]), and can be in the form of immunoconjugates, (e.g. the Abstract, [0051], [0052], [0087], in particular with chemotherapeutic agents (e.g. [0280], [0332]). 

Accordingly, Thudium teaches all of the limitations of the present claims, and as such anticipates the claimed invention.



11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


12. Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Lonberg et al. (US 20140093511) and Restifo et al. (2012) (see each document in its entirety).

It was known in the art before the effective filing date of the claimed invention that adoptive cell transfer (ACT) is useful for treating hematologic cancers, and that its efficacy can be improved by lymphodepletion and by inhibition of PD-1/PD-L1 signaling.  For example, Lonberg teaches that ACT is used to treat hematologic cancers, and that combined LAG-3 and PD-1/PD-L1 blockade can be used to increase ACT effectiveness, while Restifo teaches that ACT effectiveness is limited by LAG-3 and PD-1 and improved by lymphodepletion.

Specifically, Lonberg teaches methods of treating cancer comprising administering anti-LAG-3 and anti-PD-1 antibodies to the subject (e.g. [0205], [0206]), which can be further combined with standard cancer treatments (e.g. [0211]).  Examples of other cancers that can be treated using the methods of the invention include Hodgkin's Disease, non-Hodgkin's lymphoma, chronic or acute leukemias including acute myeloid leukemia, chronic myeloid leukemia, acute lymphoblastic leukemia, chronic lymphocytic leukemia, lymphocytic lymphoma, primary CNS lymphoma, and T-cell lymphoma (e.g. [0176]).  Lonberg further teaches that bone marrow transplantation (i.e. ACT) is being used to treat a variety of tumors of hematopoietic origin, and that a combined LAG-3 and PD-1/PD-L1 blockade can be used to increase the effectiveness of the donor engrafted tumor specific T cells (e.g. [0216]).

Restifo reviews that immunotherapy based on the adoptive transfer (ACT) of naturally occurring or gene-engineered T cells, wherein populations of tumor-specific T cells are expanded and transferred into tumour-bearing hosts, can mediate tumour regression in patients with cancer, including leukemias (e.g. p. 269).  ACT is improved by destroying host elements that interfere with the function of transferred tumour-specific T cells, which can be accomplished by lymphodepletion mediated by chemotherapy or total-body irradiation (p. 269, 270, 274, 275, 278).  Additionally, a growing body of work indicates that tumour-specific T cells are restrained in vivo by immunosuppressive molecules, such as LAG3 and PD1 (p. 269).

Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had both motivation and expectation of success in treating hematologic cancer by combining lymphodepletion with a combined LAG-3 and PD-1/PD-L1 blockade, as taught by both references.

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


13. The present application was filed on 03/24/2016 as a Divisional of USSN 15024396, issued on 02/25/2020 as US Patent No. 10570204, which claims a method of treating hematologic cancer comprising administering a bispecific or multispecific antibody selective for PD-L1 and TIM-3.  A Requirement for Restriction/Election dated 01/30/2018 was made during prosecution of USSN 15024396, which set forth the claims directed to the patented invention and claims directed to the present invention as separate groups.

The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent.  Accordingly, instant claims are not subject to nonstatutory double patenting rejection over the claims of the ‘204 patent.



14. Conclusion: no claim is allowed.



15. The following prior art is cited of record but not presently relied upon:

Korman et al. (US 20160222116) Combination of anti-LAG-3 Antibodies and anti-PD-1 Antibodies to Treat Tumors

Thudium et al. (US 10344089) claim a method for treating cancer comprising administering anti-LAG-3 and anti-PD-1 antibodies, either separately or as a bispecific antibody (claims 1, 6, 9-12).

Sitkovsky et al. (US 20110300183) teach that ACT is a promising approach toward tumor eradication, but anti-tumor responses of the adoptively transferred T cells may be disabled by PD-1 in tumor microenvironment, and that lymphodepletion before adoptive transfer improves T cell responses [0263].

Preville et al. (US 20110097337) teach that in murine models of ACT tumor therapies, lymphodepletion has been shown to increase engraftment and persistence of transferred cells, and such strategies have been successfully translated to the clinic [0235].

Swee et al. (US 20160122707) teach combining PD-1 inhibition and non-myeloablative lymphodepletion for cancer therapy ([0384], [0409]).

Ahmed et al. (US 20100040614) teach that blockade of the PD1/PD-L1 signaling increases the number, proliferation, and cytokine production of antigen-specific T cells following adoptive transfer ([0029], [0030], [0370], [0374]-[0379]).


Ding et al. ( 2012) Polyfunctional CD4+ T cells are essential for eradicating advanced B-cell lymphoma after chemotherapy.  Blood 120(11): 2229-2239.  “Remarkably, effective antitumor immunity was maintained and cure became prevalent [due to] antibody blockade of the PD-1–PD-L1 pathway.” (the Abstract)

Dudley et al. (2005)  Adoptive cell transfer therapy following non-myeloablative but lymphodepleting chemotherapy for the treatment of patients with refractory metastatic melanoma.  J Clin Oncol. 23(10): 2346-2357.

Kearl et al. (2013) Programmed Death Receptor-1/Programmed Death Receptor Ligand-1 Blockade after Transient Lymphodepletion To Treat Myeloma.  J Immunol. 190: 5620-5628 (prepublished online 24 April 2013).

Rosenberg et al. (2008) Adoptive cell transfer: a clinical path to effective cancer immunotherapy.  Nat Rev Cancer 8(4): 299–308.

Till et al. (2012) CD20-specific adoptive immunotherapy for lymphoma using a chimeric antigen receptor with both CD28 and 4-1BB domains: pilot clinical trial results. Blood 119(17): 3940-3950.

Woo et al. (2011) Immune inhibitory molecules LAG-3 and PD-1 synergistically regulate T-cell function to promote tumoral immune escape.  Cancer Res 72: 917-927.

Zhou et al. (2009) Depletion of Endogenous Tumor-Associated Regulatory T Cells Improves the Efficacy of Adoptive Cytotoxic T-Cell Immunotherapy in Murine Acute Myeloid Leukemia. Blood 114: 3793-3802.


16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644